hibit 99(a) Management’s Annual Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting for the Company. With our participation, an evaluation of the effectiveness of our internal control over financial reporting was conducted as of December 31, 2011, based on the framework and criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, our management has concluded that our internal control over financial reporting was effective as of December 31, 2011. Our independent registered public accounting firm has issued an audit report on our internal control over financial reporting. Their report follows. /s/ Jeffrey R. Immelt /s/ Keith S. Sherin Jeffrey R. Immelt Keith S. Sherin Chairman of the Board and Chief Executive Officer Vice Chairman and Chief Financial Officer May 4, 2012
